I am unable to concur in the judgment. I am aware that verdicts upsetting wills have frequently no substantial foundation in the evidence, and result from notions which jurors have as to how the will before them ought to have been; and I have frequently concurred in judgments here setting aside such verdicts, and have, in my own opinions, often expressed my views on the subject to the point that verdicts and judgments against the validity of wills should not be upheld here unless based on substantial evidence establishing the very matters which, in law, make an asserted will invalid. But in the case at bar I am not prepared to say that the evidence did not warrant the jury in finding either that the testatrix was laboring under insane delusions which directly operated to cause the production of the will in question, or that she at the time of the execution of the will was acting under undue influence as alleged by the contestants. And while some of the instructions to the jury, considered separately, are subject to hostile criticism, still I think that all the instructions considered as a whole, gave the jury reasonably correct information on the difficult subjects of "insane delusions" and "undue influence," which have been greatly obscured by the vast amount of writing about them to be found in the law books; and I do not think that appellants were prejudiced by any part of the instructions which, considered independently of the others, might be held as not quite fully giving a legal definition. I think that the order appealed from should be affirmed.
Rehearing denied.
Beatty, C.J., dissented from the order denying a rehearing. *Page 374